Citation Nr: 1222690	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence fails to show that the Veteran is unemployable as a result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for diabetes mellitus (rated at 20 percent); he is also service connected for several complications of diabetes mellitus, including nephropathy with hypertension (rated at 60 percent); peripheral neuropathy of both lower extremities (rated at 10 percent for each lower extremity); and erectile dysfunction (entitling the Veteran to special monthly compensation based on the loss of a creative organ).  His combined disability rating is 70 percent, including the addition of a bilateral factor.  As such, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. §§ 4.16(a), 4.25.  

The Veteran is currently unemployed, and he has a number of health problems that he contends severely impair his functioning and employability, including both service connected and non-service connected disabilities.  

While the Veteran clearly has not worked for a number of years, the evidence shows that the Veteran has several significant non-service connected health problems.  For example, at an October 2008 VA examination, it was noted that the Veteran had been a heavy equipment operator for 25 years.  The Veteran reported that he had not worked for approximately 10 years because the work was finished, explaining that he had injured his back on the job and since that job was completed, he had been unable to get any additional jobs.  

At an examination in October 1998, the Veteran reported that he had experienced lower back pain for approximately three years after falling at work onto his back.  It was thought that the Veteran had a herniated disc.

It is also noted that the Veteran sought Social Security Administration (SSA) disability in 1998 at which time his primary diagnosis was obesity (as the Veteran weighed in excess of 350 pounds), and the secondary diagnosis was degenerative disc disease of the lumbosacral spine.  There was no mention of any of the Veteran's service connected disabilities, which only provides evidence against this claim as it clearly indicates, for SSA purposes, that the reason the Veteran could not work had nothing to do with the service connected problem.

Nevertheless, given the Veteran's allegation that TDIU was warranted, he has been provided with several VA examinations in an effort to determine whether his service connected disabilities have prevented him from being able to secure or follow a substantially gainful occupation.  Ultimately, the Board concludes that they have not.

In September 2010, the Veteran was provided with a series of VA examinations of his diabetes mellitus and its complications.  The examiner evaluated each of the complications, concluding that each complication had no effect on the Veteran's occupation and did not cause any work problems.  The examiner also added that there were no effects of any of the problems on the Veteran's activities of daily living.  

In a January 2011 statement, the Veteran argued that he had not been able to work since 2004 on account of his diabetes mellitus and the impact it had on his lower extremities.  This statement is simply not consistent with the SSA findings, which clear indicate that the Veteran has not be able to work prior to this time and for problems that have nothing to do with his service connected problems.  

In April 2011, the Veteran argued that while the examiner had found that there was no impact on physical and sedentary employment, this conclusion was based on the fact that he was not actually working at that time.  The Veteran argued that because of his service connected disabilities he could not in fact work.  

In light of the Veteran's arguments, the Board remanded his claim to obtain an additional medical opinion.  The examiner was asked to determine whether, without taking age into account, the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (diabetes mellitus, with secondary nephropathy with hypertension, and with peripheral neuropathy of the bilateral lower extremities).  

In February 2012, the Veteran underwent a VA examination.  The examiner reviewed the entire claims file and interviewed/examined the Veteran.  As such, the examiner was clearly familiar with the Veteran's argument as the argument was contained not only in the claims file, but was also paraphrased in the Board remand itself.  

The examiner noted that the Veteran's diabetes mellitus was treated with Metformin and glyburide, but found that it did not cause any functional impairment or impact physical or sedentary employment.  It is also noted that the Board specifically found in its January 2012 decision that treatment of the Veteran's diabetes mellitus did not require regulation of activities.

The examiner in February 2012 also noted that the Veteran's hypertension was being treated with lisinopril, hctz and triamterene; but the examiner did not believe that the Veteran's hypertension caused any functional impairment or impacted physical or sedentary employment.  Similarly, the examiner concluded that the Veteran's erectile dysfunction did not cause any functional impairment or impact physical or sedentary employment.  

The Veteran's peripheral neuropathy was also evaluated, with the examiner noting that the Veteran was not in constant pain on account of his peripheral neuropathy, but rather had moderate intermittent pain and moderate numbness both lower extremities.  However, there was no paresthesias or dysesthesias in either lower extremity; strength testing was 5/5 at the knees and ankles; and deep tendon reflexes were 2+ at the knees and ankles.  Light touch was decreased at the ankle bilaterally and absent at the feet.  Vibration testing was decreased, as was cold sensation.  Yet, no muscle atrophy was present.  Based on the testing that was conducted, the examiner concluded that the Veteran had mild incomplete paralysis of the sciatic nerve in both lower extremities.  The examiner then opined that the Veteran's peripheral neuropathy did not cause any functional impairment or impact physical or sedentary employment.  

The examiner reviewed the Veteran's diabetic nephropathy as well, noting that he was not required to take continuous medication to treat the condition.  It was also noted that renal dysfunction was not present.  The examiner explained that while the Veteran was service connected for diabetic nephropathy, the last microalbumin test in December 2011 had been within normal limits and his creatinine levels were also within normal limits.  As such, the examiner opined that such a condition did not cause any functional impairment or impact physical or sedentary employment.  

VA treatment records, describing treatment of the Veteran's diabetes mellitus type II, bilateral peripheral neuropathy, nephropathy, and hypertension, have been reviewed and considered; but there is no objective evidence showing that any of the service connected disabilities have increased in severity, so as to warrant a higher evaluation.  There is also no indication in the VA treatment records that the Veteran's service connected disabilities render him unable to be gainfully employed.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
The Veteran contends that TDIU is warranted because he cannot work.  However, the Veteran appears to neglect the fact that non-service connected disabilities are not to be considered in assessing whether a TDIU is warranted.  This is particularly relevant as the Veteran has not, in fact, worked following a back injury, and, as noted above, when he applied for SSA disability in 1998, his primary diagnosis was obesity and the secondary diagnosis was degenerative disc disease of the lumbosacral spine; that is, non-service connected disabilities.  There was no mention of any of the Veteran's service connected disabilities.

Moreover, it would appear that the determination as to employability is a complex determination for which the Veteran lacks the requisite qualification (that is education, training or experience).  See 38 C.F.R. § 3.159 (a).  

Regardless, even were the Veteran is considered to be competent, the weight of evidence would remain against a conclusion that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

To this end, several medical opinions have been obtained, but the opinions have consistently concluded that the Veteran's service connected disabilities alone do not prevent him from being able to secure or follow a substantially gainful occupation.  These medical opinions were supported by the evidence, and rationales were provided for the conclusions rendered.

For example, at the Veteran's most recent examination, the examiner specifically analyzed each of his service connected disabilities and explained why they would not preclude employment.  For example, the Veteran's diabetes mellitus does not require regulation of activities, his peripheral neuropathy is mild and has not caused any atrophy, and laboratory tests of his renal functioning were within normal limits.  

Conversely, the Veteran has not provided much rationale for his conclusion that TDIU is not warranted, aside from the fact that he no longer is able to work.  However, as noted, this is but one of the criteria that must be met before TDIU may be awarded.

Therefore, entitlement to individual unemployability is not warranted because the Veteran has not been shown to be unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained VA treatment records and Social Security Administration (SSA) records, and the Veteran has not alleged receiving any private treatment.  The Veteran requested a hearing before the Board, and he was in fact scheduled for a hearing, but he failed to appear at the appointed time, and he has provided no good cause for his absence.  

The Board also finds that there was substantial compliance with the January 2012 Board remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically, in the January 2012 remand, the Board asked a VA examiner to determine whether the Veteran was precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  The examiner reviewed the Veteran's claims file, and examined the Veteran, before providing an opinion that was fully supported by the evidence of record.  The Board is aware that the examiner did not provide a single overarching medical opinion, but she did provide sufficient information about each service connected disabilities (concluding that each had at most a minimal impact on employment), to allow the Board to reasonably conclude that the Veteran was not precluded by his service connected disabilities from obtaining or maintaining any gainful employment.  Thus, the examination report provided sufficient information to render a fully-informed decision on the Veteran's appeal.  This, is the very meaning of substantial compliance.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.

ORDER

A total rating based on individual unemployability due to service-connected disabilities is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


